[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court finds after a hearing in damages that the plaintiff suffered monetary damages, as hereinafter noted, as a result of the defendant's negligence:
Economic: $98.00
Non-economic:  3,402.00
Total: $3,500.00
           Percentage of Negligence of: Plaintiff:   None
Defendant:   100%
Total:   100%
Judgment may enter for the plaintiff and only against the defendant, Iris Silva, in the sum of $3,500.00, together with court costs.
Kremski, J.T.R.